DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ after final amendment, filed on 06/24/2021, in response to claims 1, 3-11 and 13 rejection from the final office action (03/24/2021), by amending claim 1 and cancelling claims 11 and 13 is NOT entered because Applicants’ argument is not persuasive.
The examiner notices Applicants’ incorporated the cancelled claim 11 into claim 1.

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive. 
In regarding to claim interpretation, Applicants assert that the first opening 131 and the second opening 132 are not the same size, and then state that the plasma boundary region related to a new drawing, and the plasma boundary is one of the most important factor, see page 6 to the middle of page 9. 
The conclusive statement of first opening 131 and the second opening 132 is not supported by the Specification. It is not clear what the point is (related to the claim, which does not have Debye length, and is an intrinsic phenomenon). Furthermore, 
The examiner’s claim interpretation is that a pipe read into the claimed hollow chamber. Even if the first opening 131 and the second opening 132 are not the same size, it is still a pipe. Differ size pipe/hollow chamber was not in the claim. By the new drawing, is that Applicants now reverted back to the argument that there is no first opening 131? 
The plasma boundary, and the electric field associated with it, is the apparatus property, as stated in the OC. It is not clear how does not related to the first opening 131 and the second opening 132 being in different size. 
In regarding 35 USC 112 rejection, see the lower portion of page 9, Applicants’ cancellation of claim 13 will overcome the drawing objection and 112 issue if submitted in a separate paper.
In regarding to 35 USC 103 rejection over ‘900 in view of ‘748 and ‘829, Applicants argue that 
A) ‘900 does not teach six different limitations without given any reason why, see the bottom of page 10 to the top of page 11. 
This argument is found not persuasive.
The examiner maintains that the OC has clearly set forth each of limitations I-VI, including col. and line number. Without knowing why Applicants made these assertions, the examiner can only refer these portions as they are clearly pointed to the ‘900 and hope Applicants can make more specific argument.
B) ‘748 fails to teach the above I-VI limitations.

‘900 teaches all limitations of I-VI as discussed above. ‘748 is cited for the limitations 1A and 1C, as set forth in the OC.
C) ‘829 cannot be combined because the examiner does not have understanding of scientific principle of first chamber, hollow chamber, first mask, second chamber, because the plasma boundary, and ‘829 also fails to teach the limitations of I-VI, see the bottom of page 11 to the middle of page 12.
This argument is found not persuasive.
And again, ‘900 teaches all limitations of I-VI as discussed above. ‘748 is cited for a vacuum pump connected to the first chamber for the purpose of preventing charge accumulation. 
The combination of apparatus structure can be motivated by the teaching of either references or by the general scientific knowledge. It does not require each or any reference teaches whatever Applicants have in mind, not any particular process/method Applicants have in mind, not any particular apparatus properties Applicants have in mind. Applicants are welcomed to point out MPEP for such requirement, and further explain why these first chamber, hollow chamber, first mask, second chamber have to be in both the primary reference and the secondary reference, and how they are related to the plasma boundary phenomenon.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716